NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 11, 2019* 
                               Decided February 12, 2019   
                                             
                                         Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
                          
                      
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐1882 
 
JAMES OWENS,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois. 
                                                   
      v.                                          No. 14‐cv‐55‐NJR‐DGW 
                                                   
SANDRA FUNK,                                      Nancy J. Rosenstengel, 
      Defendant‐Appellee.                         Judge. 



                                        O R D E R 

        James Owens, an Illinois prisoner, sued prison officials at four correctional 
facilities under 42 U.S.C. § 1983, alleging that they violated his constitutional rights. 
Among numerous other claims, Owens contends that Sandra Funk, who coordinates 
the transfer of prisoners, was deliberately indifferent to his safety when she transferred 
him to Menard Correctional Center, where he had known enemies. The judge granted 
summary judgment for Funk because Owens failed to exhaust administrative remedies. 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1882                                                                           Page  2 
 
Because the issue of exhaustion is contested, as Funk concedes, we vacate and remand 
with respect to that issue only. The district judge did not err in dismissing or severing 
Owens’s many other claims, so we affirm the remainder of the judgment.   
         
                                               I 
                                                 
        Owens initially raised 21 claims against 72 defendants at 4 different prisons for 
events that spanned 5 years, beginning a decade ago. “As we have told him before, this 
scattershot strategy is unacceptable under Rule 20(a)(2) of the Federal Rules of Civil 
Procedure and the Prison Litigation Reform Act, 28 U.S.C. § 1915(b).” Owens v. Evans, 
878 F.3d 559, 561 (7th Cir. 2017); see also Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 
2016); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011). 
         
        Owens first discusses problems that occurred from 2008 to 2010. As relevant to 
this appeal, officers at Big Muddy River Correctional Facility allegedly violated prison 
policies regarding grievances and refused to let him make photocopies in the library. 
Owens was transferred to Pinckneyville in 2010. He contends that officers there denied 
him his right to protective custody. 
         
        Owens next describes three events beginning in late 2011, when he was 
transferred from Pinckneyville to Menard Correctional Center. He first alleges that 
Funk, the transfer coordinator, deliberately placed him at Menard because of the 
dangers it posed to him: several inmates at Menard had threatened him in 2005, and 
Owens had angered some of Menard’s staff by suing them. Second, Owens alleges that 
after he arrived at Menard, the staff assaulted him and later denied him reading 
materials in segregation. Third, he asserts that, in deliberate indifference to his safety, 
Menard’s staff celled him with an inmate with a high “aggression rating” who stole 
some of Owens’s property. Owens later was transferred from Menard to another prison. 
         
        Anticipating a problem with the timeliness of some these claims when he filed 
this suit in 2014, Owens also alleged an ongoing conspiracy, dating back to 2008, to 
deny him access to court. He told the district judge that in all four institutions, prison 
officials conspired to delay or deny his ability to file timely grievances by interfering 
with his access to the law library, to the copier, and to the grievance forms themselves.   
                                                 
                                                 
                                                 
                                                 
No. 17‐1882                                                                         Page  3 
 
                                                II 
                                                  
        The district judge screened Owens’s complaint under 28 U.S.C. § 1915A, 
dismissed most of the claims with prejudice as untimely, and rejected the “conspiracy” 
allegations because Owens had been litigating other cases “almost continuously” 
during the relevant period. The judge granted Owens leave to amend the remaining 
counts. He filed a pared‐down amended complaint against 18 defendants. The judge 
again screened it and dismissed all but two claims. First, she allowed Owens to litigate 
his claim against Funk for transferring him to Menard, allegedly in deliberate 
indifference to his safety. Second, she let him proceed on his claim against Menard 
guards for assaulting him, but she severed that claim and it is not before us. 
 
        Discovery ensued on Owens’s transfer claim. Owens asked for recruited counsel, 
but the district judge denied the request. Funk later moved for summary judgment, 
arguing that Owens did not exhaust his administrative remedies because he never 
submitted a grievance about his transfer to Menard, which occurred at the end of 2011. 
She furnished an affidavit from a member of the Administrative Review Board, which 
stated that the Board had no record of a grievance. Owens responded with a copy of a 
grievance about his transfer that he swore he submitted in December 2012 and to which 
prison officials never responded. Acknowledging that he submitted this grievance 
almost a year after his transfer, he urged that it was timely because the officers refused 
to give him a grievance form earlier. Without conducting a hearing to weigh the 
competing stories, the district judge entered summary judgment for Funk. She reasoned 
that even if Owens had filed his grievance in December 2012, he had only 60 days from 
the transfer to file the grievance, and she did not believe his excuse about withheld 
grievance forms because he had filed another grievance earlier in 2012.   
         
                                               III 
                                                  
        We begin with Owens’s claim against Funk under the Eighth Amendment for 
her alleged deliberate indifference in transferring him to Menard. He correctly argues 
that the district court prematurely entered summary judgment on exhaustion grounds. 
The district court rightly observed that Owens did not file his grievance within 60 days 
of his transfer, as Illinois code requires. See ILL. ADMIN. CODE tit. 20, § 504.810(a). But 
Illinois code also provides that late grievances will be considered if the inmate can 
demonstrate good cause. Id. And Owens argued to the district court that he did have 
good cause—he swears that the staff refused to give him the necessary form. The 
district judge did not properly assess, through a live hearing, Owens’s sworn statement 
No. 17‐1882                                                                             Page  4 
 
that he submitted the grievance as soon as he could and never received a response. Her 
observation that Owens filed another grievance in 2012 did not obviate the need for a 
hearing because prison officials may have supplied him with only one grievance form. 
Funk concedes that this claim should be remanded for a hearing under Pavey v. Conley, 
544 F.3d 739, 742 (7th Cir. 2008). Because “[a] swearing contest requires an evidentiary 
hearing to resolve, and none was held,” Roberts v. Neal, 745 F.3d 232, 234 (7th Cir. 2014), 
the case must go back to the district court on the issue of exhaustion.   
         
        That is as far as Owens can get on appeal, for we reject the rest of this 
contentions. Owens first argues that the district court should not have dismissed his 
claim that, beginning in 2008, officers in all four prisons conspired to obstruct his 
grievance and litigation pursuits. But as the district judge correctly observed, Owens 
has not alleged a plausible conspiracy. He points to only discrete, disconnected acts: 37 
grievances, many unrelated to this case, that he filed across four institutions. He asserts 
that sometimes a defendant did not answer a grievance, sometimes another defendant 
responded inadequately, and other times different defendants denied him enough time 
in the law library to complete his filings. But he never alleges that the different officers 
among the four prisons who handled the grievances or arranged for library time over 
the years worked in concert, as he must for his conspiracy claim to be plausible. See 
Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009). Thus, a claim based on an inter‐
prison, multi‐year conspiracy fails. 
         
        Owens next contests the dismissal of nine claims as untimely. We note that 
timeliness is typically an affirmative defense, but a district judge may dismiss claims as 
untimely when the plaintiff pleads facts showing that he filed too late. See Sidney 
Hillman Health Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015). That 
is the case for eight of the nine dismissed claims. For these claims, which describe 
events at Big Muddy and Pinckneyville, Owens stated that he exhausted his 
administrative remedies by 2010. At that time, his two‐year limitations period began to 
run. See Wallace v. Kato, 549 U.S. 384, 387 (2007). Yet Owens filed suit on these claims in 
2014, at least two years too late, and he does not explain how the defendants prevented 
his timely filing of these particular claims. In the ninth claim, Owens asserts that prison 
officials at Menard violated prison rules when, after they put him in segregation, they 
denied him reading materials. He contends that this claim is timely because he 
exhausted administrative remedies in 2012; but even if he is right, the claim is meritless. 
A violation of prison rules does not, without more, offend the Constitution. Fuller v. 
Dillon, 236 F.3d 876, 880 (7th Cir. 2001).   
         
No. 17‐1882                                                                              Page  5 
 
        Next, we reject Owens’s argument that the district judge wrongly dismissed on 
the merits, or severed, other claims against Menard officials. First, he contends that he 
stated a claim against them for celling him with an inmate with a high “aggression 
rating” who stole his property. But the law does not recognize a liberty or property 
interest in a prisoner’s cell assignment. See DeTomaso v. McGinnis, 970 F.2d 211, 212 
(7th Cir. 1992). His only potential claim is under the Eighth Amendment, but Owens 
did not state a claim under that theory. His cellmate has not harmed him, and theft or 
harm to property generally does not create a substantial risk of serious harm. Farmer v. 
Brennan, 511 U.S. 825, 834, 837 (1994). The district judge recognized that if his cellmate 
repeatedly stole his food, he might state a claim, but she told Owens that if he wished to 
pursue that claim, he must amend his complaint, sever it, and incur a separate filing fee. 
Owens did not do so. Nor did the district judge err in severing his claim that guards at 
Menard assaulted him. The judge appropriately complied with our instructions for 
dealing with Owens when he improperly joined unrelated defendants. See Godinez, 
860 F.3d at 436; see also George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (explaining 
standard for severance).   
 
        Owens’s argument that the district court erred in dismissing on the merits his 
claim against Pinckneyville officials for not placing him in protective custody also fails. 
Pinckneyville, a medium‐security institution, does not have protective custody. See ILL. 
ADMIN. CODE tit. 20, § 501.310(a) (requiring only maximum‐security facilities to 
maintain areas for protective custody). Owens contends that this feature violates his 
right to equal protection because inmates at more secure facilities, where protective 
custody exists, are treated more favorably. But differential treatment for inmates at 
prisons of different security levels is rational. “Indeed, to state the distinction is to 
furnish the justification: security.” Hammer v. Ashcroft, 570 F.3d 798, 801 (7th Cir. 2009). 
In any case, inmates in lower‐security prisons may receive protective custody by a 
transfer to another prison if protective custody is not available but is deemed necessary. 
(Owens was transferred for that purpose after an incident in 2005.)   
         
        That brings us to Owens’s contention that the judge abused her discretion in 
denying his motion for counsel. We conclude that the judge did not err. Over Owens’s 
long history of frequent litigation before the district court, he has demonstrated that he 
is sufficiently experienced and is capable of handling a case containing the issues that 
he has raised here. See Pruitt v. Mote, 503 F.3d 647, 658–60 (7th Cir. 2007) (en banc). For 
the same reason, we DENY Owens’s second motion to reconsider this court’s denial of 
his request for counsel on appeal.   
         
No. 17‐1882                                                                          Page  6 
 
       We have considered Owens’s other arguments, and none has merit or requires 
further discussion, but we close with two observations. First, we assure Owens that we 
did consider his reply brief, though it was filed three months late. Accordingly, we 
GRANT his motion to file the reply brief to the extent that we have considered the 
arguments therein. Finally, and as we mentioned at the outset, Owens has repeatedly 
disregarded our instructions (and subsequent warnings) about filing oversized 
complaints against dozens of unrelated defendants for unrelated wrongs. Because he 
appears to have violated those instructions in the district court, we invite the judge to 
consider on remand whether an appropriate sanction is warranted. 
        
       Accordingly, the judgment of the district court is VACATED and REMANDED 
on the transfer claim for further proceedings consistent with this order. The judgment of 
the district court is otherwise AFFIRMED.